                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                         4:16CR3067

      vs.
                                                            ORDER
ANTHONY R. ROE,

                      Defendant.



      After reviewing the forensic evaluation report of the Federal Medical
Center, and after examining Defendant and conferring with counsel, the court
finds Defendant continues to lack the ability to understand the nature and
consequences of the pending court proceedings, and to properly assist counsel
in the defense of this case.



      Accordingly,


      IT IS ORDERED:


      1)     Defendant is currently mentally incompetent and unable to stand
             trial.    The time between January 31, 2017, the date of defense
             counsel's notice that competency may be an issue, and any
             determination, if any, that Defendant is competent and able to assist
             counsel in his defense, shall be excluded for speedy trial calculation
             purposes. 18 U.S.C. § 3161 (h)(4).
2)   Defendant is again remanded to the custody of the Attorney General
     of the United States for mental health and cognitive care and
     treatment, including but not limited to competency restoration, if
     possible, at the Federal Medical Facility, Butner, North Carolina, or
     other suitable facility, pursuant to the provisions of 18 U.S.C. §§
     4241 and 4247.


3)   The Federal Medical Center shall promptly advise the undersigned
     magistrate judge if the defendant refuses to take medication
     prescribed to restore his competence and/or refuses to comply with
     any other conditions of confinement, including but not limited to
     dietary restrictions, necessary to promote the efficacy of the
     prescribed medications or Defendant’s ability to regain competence.


4)   Except as necessary to promote restoration of Defendant’s
     competence, the dietary restrictions outlined in paragraphs (1) and
     (2) of the court’s prior order, (Filing No. 84), are vacated.


5)   In addition to the reporting requirements of paragraph 3 above, the
     Federal Medical Center shall provide a brief status report every 60
     days after Defendant arrives at the facility regarding Defendant’s
     progress toward becoming competent.


6)   The United States Marshal shall forthwith, without delay, transport
     the defendant to the Butner, North Carolina facility, or other
     suitable facility as identified by the Attorney General of the United
     States, in accordance with this order, at no cost to the defendant.
     The Marshal shall ensure the defendant receives all currently
     prescribed
                                  2
     medications during transport to and from the Federal Medical
     Center.


7)   The clerk shall provide a copy of this order to the Marshal upon
     filing.


8)   The clerk shall set a case management deadline of July 5, 2019 to
     check on Defendant’s transfer status and the location of the
     evaluating facility. The clerk shall place a non-public remark in the
     record when the location information is known and shall set a case
     management deadline 60 days thereafter to follow up with the
     Marshal regarding Defendant’s location and evaluation status.


9)   If Defendant is not returning to this district within 180 days of
     this order, the clerk shall bring this case to my attention.


June 6, 2019.
                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  3
